UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1631



ELSIE INA DOUE,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-290-380)


Submitted:   December 16, 2005            Decided:   January 6, 2006


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jay S. Marks, MARKS & KATZ, LLC, Silver Spring, Maryland, for
Petitioner. Gretchen C. F. Shappert, United States Attorney,
Charlotte, North Carolina; Amy E. Ray, Assistant United States
Attorney, Asheville, North Carolina, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Elsie     Ina   Doue,   a    native   and    citizen    of   Cameroon,

petitions for review of an order of the Board of Immigration

Appeals affirming the immigration judge’s denial of her requests

for asylum, withholding of removal, and protection under the

Convention Against Torture, and denying her motion to remand.

           In    her    petition       for   review,    Doue     challenges     the

determination that she failed to establish her eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence [s]he presented

was so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”              INS v. Elias-Zacarias, 502

U.S. 478, 483-84 (1992).        We have reviewed the evidence of record

and conclude that Doue fails to show that the evidence compels a

contrary result.       Accordingly, we cannot grant the relief that she

seeks.

           Additionally, we uphold the denial of Doue’s request for

withholding     of   removal.      “Because      the    burden    of    proof   for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”                Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).          Because Doue fails to show that she




                                       - 2 -
is eligible for asylum, she cannot meet the higher standard for

withholding of removal.

          We also find that substantial evidence supports the

finding that Doue fails to meet the standard for relief under the

Convention Against Torture.       To obtain such relief, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2005).         We find that Doue failed to make

the requisite showing before the immigration court.

          Finally,   we   find    that     the    Board   did   not   abuse   its

discretion in finding that Doue failed to meet the requirements for

filing an ineffective assistance of counsel claim as set forth in

Matter of Lozada, 19 I. & N. Dec. 637 (B.I.A. 1988).               We therefore

uphold the Board’s denial of Doue’s motion to remand.

          Accordingly,    we     deny    the     petition   for   review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                PETITION DENIED




                                        - 3 -